     Case 2:18-cv-02218-TLN-CKD Document 43 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY LOUIS LAMON,                               No. 2:18-cv-02218-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    KATHLEEN ALLISON, et al.,
15                       Defendants.
16

17          Plaintiff Barry Louis Lamon (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 21, 2020, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 35.) On April 27, 2020,

23   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 42.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                       1
     Case 2:18-cv-02218-TLN-CKD Document 43 Filed 05/12/20 Page 2 of 3

 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7          To the extent Plaintiff’s objections may be construed as a Motion for Reconsideration of

 8   the magistrate judge’s Order denying Plaintiff’s Motion for Leave to File a Second Amended

 9   Complaint as “unnecessary,” Plaintiff’s motion is DENIED. (ECF No. 42 at 6–8.) A motion for

10   reconsideration “should not be granted, absent highly unusual circumstances, unless the district

11   court is presented with newly discovered evidence, committed clear error, or if there is an

12   intervening change in the controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1255 n.1 (9th

13   Cir. 1999). Plaintiff has had multiple opportunities to amend and nothing in Plaintiff’s Motion

14   for Reconsideration indicates any manifest errors of law or fact, newly discovered evidence, or

15   highly unusual circumstances that would compel a different result. In sum, Plaintiff fails to

16   establish he is entitled to this extraordinary remedy. Accordingly, the objection is overruled, and

17   to the extent it may be construed as a Motion for Reconsideration, such motion is DENIED.

18          To the extent Plaintiff’s third objection (ECF No. 42 at 17; see also ECF No. 36) may be

19   construed as a Motion for Reconsideration of the magistrate judge’s order denying Plaintiff’s

20   motion to appoint counsel (see ECF Nos. 32–33), such motion is without merit and is DENIED.
21   McDowell, 197 F.3d at 1255. Moreover, upon review of the entire file, the Court finds that it

22   does not appear that the magistrate judge’s ruling was clearly erroneous or contrary to law. Fed.

23   R. Civ. P. 72(a) (a magistrate judge’s order regarding non-dispositive pretrial motions shall be

24   upheld unless “clearly erroneous or contrary to law”); L.R. 303(f). Accordingly, the objection is

25   overruled, and to the extent it may be construed as a Motion for Reconsideration, such motion is

26   DENIED.
27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The Findings and Recommendations filed February 21, 2020 (ECF No. 35), are
                                                       2
     Case 2:18-cv-02218-TLN-CKD Document 43 Filed 05/12/20 Page 3 of 3

 1   adopted in full;

 2          2. Plaintiff’s Motion for a Temporary Restraining Order and Preliminary Injunction (ECF

 3   No. 31) is DENIED;

 4          3. This action is DISMISSED without prejudice under Rule 41(b) of the Federal Rules of

 5   Civil Procedure for failure to follow the Court’s orders; and

 6          4. The Clerk of the Court is directed to close this case.

 7          IT IS SO ORDERED.

 8   DATED: May 11, 2020

 9

10

11                                                           Troy L. Nunley
                                                             United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
